Citation Nr: 0404703	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a special monthly pension.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).

The veteran testified at a personal hearing which was chaired 
b the undersigned Veterans law Judge at the RO in May 2003.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's disabilities are evaluated as follows: 
agoraphobia, evaluated as 70 percent disabling; myofascitis, 
evaluated as 40 percent disabling; hypertension, evaluated as 
10 percent disabling; and right inguinal hernia, evaluated as 
noncompensably disabling.  

2.  The veteran does not have a single permanent disability 
evaluated as 100 percent disabling and an additional 
disability or disabilities evaluated at 60 percent or more.

3.  The veteran is not institutionalized or substantially 
confined to his dwelling and the immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension benefits have not 
been met.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. §§ 
3.314, 3.351 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a special monthly 
pension benefits.  He feels that his connected disabilities 
are more severe than currently rated and that he should be 
entitled to increased pension under 38 C.F.R. § 3.314(b)(3) 
based on a permanent 100 percent disability together with an 
independent disability of 60 percent or more.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim.  
The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2003 Statement of the Case.  Crucially, the RO informed the 
veteran of VA's duty to assist him in the development of his 
claim in a letter dated in May 2002.  This letter advised the 
veteran of the provisions relating to the VCAA, to include 
advising him that he could provide medical evidence showing 
he was entitled to special monthly pension benefits.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for any 
conditions.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in September 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA treatment records, a private 
physician's statement and a report of VA aid and attendance 
examination in August 2002.  

During the May 2003 hearing, the veteran's representative 
intimated that the August 2002 VA aid and attendance 
examination was inadequate.  He suggested that the veteran be 
afforded another VA examination to determine the extent of 
his disabilities.  However, upon review, the Board finds that 
the August 2002 VA examination reflects a familiarity with 
and discussion of the veteran's present complaints, and that 
the examiner made findings that were pertinent to the 
question presented.  The examiner stated that the claims file 
was reviewed.  The Board can find nothing to indicate that 
the examination was cursory or that the examiner did not have 
an adequate understanding of the question asked of him.  That 
the examiner's findings do not support the veteran's 
contentions is not a reason to find the examination 
inadequate.

Moreover, as a person without medical training, the veteran's 
representative is not competent to comment on matters 
requiring medical expertise, such as the adequacy of a 
medical examination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, the Board rejects the 
representative's request that another examination be 
scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2003).  The veteran provided testimony at a personal hearing 
before the undersigned Veterans Law Judge in May 2003.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

The Board notes that the veteran has specifically stated that 
he is not seeking special monthly pension benefits based on 
the need for regular aid and attendance of another person.  
See his notice of disagreement, dated in October 2002.  As 
such, the Board has limited its analysis accordingly.

The veteran is in receipt of non-service-connected pension 
benefits.  See generally 38 U.S.C.A. § 1521 (West 2002).  
Under the pertinent law and VA regulations, increased pension 
benefits are payable to a veteran who is housebound.  
See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2003).  The pertinent regulations provide that the 
rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under § 4.17 of this chapter) the 
veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d) (2003).

Factual background

In a September 2002 rating decision, the veteran's 
disabilities (none of which are service connected) were 
evaluated as follows: agoraphobia, evaluated as 70 percent 
disabling; myofascitis, evaluated as 40 percent disabling; 
hypertension, evaluated as 10 percent disabling; and right 
inguinal hernia, evaluated as noncompensably disabling.  

The medical evidence for consideration includes a May 2002 
statement from Dr. J.S. wherein he reported that the veteran 
was under his care for a chronic pain disorder and that the 
disability was severe enough to interfere with his activities 
of daily living.  

The veteran was afforded a VA examination in August 2002.  He 
complained of pain all over his body, but mostly under both 
shoulder blades and in the upper extremities.  He indicated 
that the pain was continuous and sometimes interfered with 
his sleep.  The veteran stated that any sort of movement or 
activity made the pain worse.  He also had tenderness 
diffusely over his voluntary muscles.  He also had anxiety 
and obsessive-compulsive disorder.  

It was noted that the veteran lived alone and had driven 
himself to the examination.  He took a shower approximately 
every other day and did laundry once every week or two.  He 
vacuumed the house infrequently and did the dishes every 
three to four days because of pain.  He did not require the 
assistance of another person.  During the course of the day, 
he woke up, got breakfast and sometimes went out to get 
groceries.  At other times, he took his mother to the 
hospital and attended to her needs.  He did not need the 
assistance of another person in attending the examination nor 
was he hospitalized or bedridden at that time.  

Physical examination revealed no significant abnormalities.  
Voluntary muscles were somewhat tender on deep palpation, but 
there was no pain on active or passive movement of the 
joints.  The diagnoses included myofascitis with chronic pain 
and anxiety, panic and obsessive-compulsive disorders.  The 
examiner commented that the veteran appeared to be completely 
disabled due to chronic pain and due to psychiatric 
disorders.  The examiner noted that while the veteran was 
somehow getting along by himself, his disabilities did 
significantly impair his ability to satisfactorily perform 
the activities of daily living.  The examiner indicated that 
the veteran was not restricted to his home or the immediate 
vicinity, nor was he bedridden.  

VA medical records dated from August 2002 to January 2003 
reflect treatment for various conditions, including chronic 
pain.  None of these records indicated or suggested that the 
veteran was confined to his dwelling.

In May 2003, the veteran appeared unaccompanied for his 
personal hearing.  
He testified as to how his disabilities, namely his muscular 
pain and psychiatric disorder, affected his daily life.  See 
May 2003 hearing transcript.  

Analysis

After applying the pertinent criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for special monthly pension.  
As noted above, for such benefit to be awarded the evidence 
must demonstrate a single permanent disability rated 100 
percent disabling under the VA's Schedule for Rating 
Disabilities and (1) an additional disability or disabilities 
independently ratable at 60 percent; or (2) the veteran is 
"permanently housebound" by reason of disability or 
disabilities

The evidence does not demonstrate that the veteran has a 
single permanent disability evaluated as 100 percent 
disabling and additional disability or disabilities evaluated 
at 60 percent or more.  His agoraphobia is rated as 70 
percent disabling, the myofascitis is rated as 40 percent.  
The remaining disabilities are hypertension, evaluated as 10 
percent disabling; and right inguinal hernia, evaluated as 
noncompensably disabling.  These ratings do not meet the 
legal requirements for special monthly pension.  It does not 
appear that the veteran has advanced any specific arguments 
to the effect that any of the ratings are inadequate.  
Rather, the veteran appears to contend that his physical and 
psychiatric disabilities limits him from fully performing the 
activities of daily living.  The Board does not necessarily 
disagree with this.  However, that is not the standard to be 
employed in deciding this case.  The Board must apply the law 
and regulations described above.  The evidence clearly shows 
that the veteran is not institutionalized or substantially 
confined to his dwelling and the immediate premises.  He 
resides in his own home and is able to leave his dwelling and 
the immediate premises as needed.  It appears that he drives 
a motor vehicle, shops for groceries and assists his mother, 
including taking her to medical appointments.  As such, the 
veteran clearly does not meet the criteria for housebound 
benefits because he is manifestly not housebound.

The Board wishes to make it clear that it has no reason 
whatsoever to doubt that the veteran's disability severely 
limit him.  However, as explained above, this in an of itself 
does not warrant additional compensation.  The veteran is in 
receipt of a service-connected pension, which contemplates 
the disabilities here present.  Cf. Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The additional disabilities required for 
the additional benefit sought on appeal have not been 
demonstrated.

In short, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to special monthly 
pension benefits.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to special monthly pension benefits is denied.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



